United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 27, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 02-61128
                            Summary Calendar


MUHAMMAD MOTEN MAQSOOD,

                                          Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.

                          --------------------
               Petition For Review of an Order of the
                     Board of Immigration Appeals
                         (BIA No. A78-352-830)
                          --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Petitioner Muhammad Moten Maqsood asks this court to review

the decision    of   the   Board   of   Immigration   Appeals   (BIA)    that

affirmed the Immigration judge’s (IJ) order denying Petitioner’s

application for asylum and withholding of removal.

     When, as here, the BIA summarily affirms without opinion and

essentially adopts the IJ’s decision, we review the IJ’s decision.

See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     The IJ ruled that Maqsood did not timely file his application

for asylum.    This ruling, which Maqsood has not challenged, is not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reviewable by a court.       See 8 U.S.C. § 1158(a)(3).         Accordingly,

regarding denial of the asylum, the petition is dismissed for lack

of jurisdiction.

     Maqsood argues that the IJ erred in determinating that he was

ineligible for withholding of removal, contending that the IJ did

not correctly assess his testimony and mistook confusion for a lack

of credibility.       Maqsood has not demonstrated that the record

compels a conclusion contrary to that of the IJ and therefore has

not provided a basis for us to substitute our determination for

that of the IJ concerning credibility or ultimate factual findings

based on credibility determinations.          Efe v. Ashcroft, 293 F.3d

899, 904 (5th Cir. 2002).

     Maqsood   also    argues   that   the   IJ   erroneously    denied    his

application for withholding of removal because evidence shows that

he will suffer persecution if he returns to Pakistan.                 The IJ’s

conclusion that Maqsood did not establish a clear probability that

he will be persecuted if he returns to Pakistan is supported by

substantial record evidence.       See Faddoul v. INS, 37 F.3d 185, 188

(5th Cir. 1994).

     Maqsood further argues that his case did not meet the BIA’s

requirements for issuance of an affirmance without opinion pursuant

to 8 C.F.R. § 1003.1(e)(4), and that the BIA’s use of such summary

procedure   violated   his   due   process   rights.     The    due    process

argument is without merit.      See Soajede v. Ashcroft, 324 F.3d 830,

832-33 (5th Cir. 2003) (rejecting due process challenge to a
similar   summary   affirmance   procedure   set   forth   in   8   U.S.C.

§ 1003(a)(7)).   Furthermore, as the decision of the IJ was correct

and does not raise any substantial factual or legal questions on

appeal, that decision meets the criteria for a summary affirmance

pursuant to 8 U.S.C. § 1003.1(4).

     For the foregoing reasons, the petition for review is denied.

     DISMISS IN PART; DENIED IN PART.